Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 38



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
     MIAMI DIVISION
     ----------------------------------------------------------------------X
     GARY SEIFRIT,

                               Plaintiff,                                  Civil Action No._______________

               -against-
                                                                           COMPLAINT

     DOWNTOWN DEVELOPMENT AUTHORITY
     OF THE CITY OF MIAMI,                                                 Plaintiff Demands A
     ALYCE ROBERTSON, individually, and                                    Trial by Jury
     CHRISTINA CRESPI, individually,

                                Defendant.
     ----------------------------------------------------------------------X


                                                     COMPLAINT

             Plaintiff, GARY SEIFRIT, by and through his undersigned counsel, and by way of this

     Complaint seeks relief against Defendants the DOWNTOWN DEVELOPMENT AUTHORITY

     OF THE CITY OF MIAM, ALYCE ROBERTSON, and CHRISTINA CRESPI for violations of

     Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e et seq. (“Title VII”),

     and the Florida Civil Rights Act of 1992, Florida Statutes §§760.01-760.11 (the “FCRA”). In

     support thereof, Plaintiff states as follows:


                                            JURISDICTION AND VENUE

1.       This is an action for monetary damages and all other appropriate relief as deemed by the

          court, pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e

          et seq. (“Title VII”), and the Florida Civil Rights Act of 1992, Florida Statutes §§760.01-

          760.11 (the “FCRA”).
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 38



2.   This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343, as

      this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e et seq. (“Title

      VII”), and the Florida Civil Rights Act of 1992, Florida Statutes §§760.01-760.11 (the

      “FCRA”).

3.   Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

      Defendants were located in this judicial district and a substantial part of the events or

      omissions giving rise to this action, including the unlawful employment practices alleged

      herein occurred in this district. Plaintiff was employed by Defendant within Miami-Dade

      County, Florida. Additionally, the events took place in Miami-Dade County, Florida.



                                PROCEDURAL PREREQUISITES

4.    Plaintiff has complied with all statutory prerequisites to file this action.

5.    On or about June 18, 2019, Plaintiff dual-filed charges with the EEOC and FCHR against

      Defendant as set forth herein.

6.    An EEOC filing automatically operates as a dual Florida Commission on Human Relations

      (“FCHR”) filing.

7.    On or about October 24, 2019, the EEOC issued Plaintiff a Right to Sue Letter.

8.    This action is being commenced within ninety (90) days of receipt of the EEOC Right to Sue

      Letter.




                                                    2
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 38



                                              PARTIES

9.    At all material times, Plaintiff GARY SEIFRIT (hereinafter referred to as “Plaintiff” and/ or

      “Mr. Seifrit”) is an individual male who is a resident of the State of Florida and resides the

      Miami-Dade County, Florida.

10.   At all material times, Defendant DOWNTOWN DEVELOPMENT AUTHORITY OF THE

      CITY OF MIAMI (hereinafter “Defendant” and/or “DDA”) is and was a corporation

      authorized, operating and licensed to do business in the State of Florida. Defendant is and

      has been a covered “employer” within the meaning of Title VII of the Civil Rights Act of

      1964, 42 U.S.C. §2000e(b) and the FCRA, at all times relevant to this Complaint. Defendant

      is a “person” within the meaning of 42 U.S.C. § 2000e(a).

11.   Defendant ALYCE ROBERTSON (hereinafter “Defendant” and/or “Robertson”) is an

      individual adult woman residing within the State of Florida.

12.   Defendant CHRISTINA CRESPI (hereinafter “Defendant” and/or “Crespi”) is an individual

      adult woman residing within the State of Florida.


                                     FACTUAL BACKGROUND


13.   On April 1, 2019, DDA hired Plaintiff to serve as their “Senior Manager of Business

      Strategy and Development”.

14.   Executive Director Alyce Robertson and Deputy Executive Director Christina Crespi

      supervised Plaintiff. Robertson and Crespi, at all times material hereto, held the power to

      hire and fire Mr. Seirfit.

15.   At all times relevant, Plaintiff is and was a devoted Christian and identifies as male.




                                                   3
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 38



16.   DDA management and staff are predominately non-Christian/ atheist. Approximately

      seventy percent (70%) of DDA employees are females. Both DDA Executive Director

      Robertson and Deputy Executive Director Crespi are female. Plaintiff was the sole male

      Senior Manager. Of the six (6) total Senior Manager positions, five (5) were occupied by

      females.

17.   Only four (4) days after starting his employment with DDA, on or about April 5, 2019,

      Robertson demanded Mr. Seifrit come to her office. Upon his arrival, Mr. Seifrit was

      chastised by Robertson. Per Robertson, Mr. Seifrit’s speech “SEEMED TOO MALE AND

      AGGRESSIVE” when he reported that DDA’s free transit pass system was not working.

      Robertson followed that degrading comment by advising Mr. Seifrit: “REMEMBER, WE

      ARE ALL MORE SENSITIVE HERE AT THE DDA”. When Mr. Seifrit expressed concern

      and confusion, especially considering Robertson was not even present when Mr. Seifrit

      made the statement originating this conversation, Robertson claimed: “WELL, I JUST

      WANT YOU TO REMEMBER THAT YOU ARE A VERY STRONG MALE PRESENCE

      AND WE DDA EMPLOYEES ARE SENSITIVE.” Robertson made clear that she was

      referring to the strong female presence at DDA.

18.   On or about April 10, 2019, Robertson once again summoned Mr. Seifrit to her office. This

      time Robertson claimed that Mr. Seifrit’s belief that Earth changes and rising sea levels

      were God created had been brought to her attention. Robertson proceeded to berate Mr.

      Seifrit’s religious beliefs by angrily exclaiming: “IT IS NOT GOD! YOU CANNOT HAVE

      THOSE OPINIONS AT THE DDA!”

19.   Robertson raised her voice and continued by announcing: “WE DO NOT ALLOW YOUR

      BELIEFS HERE AT THE DDA! IT IS NOT GOD! IT IS SCIENCE!” Shocked by her




                                                  4
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 38



      comments and tone, Mr. Seifrit complained to Robertson, stating that that he felt Robertson

      was wrong to reprimand him for his faith/ Christian beliefs, which were not in any way

      impacting his performance at work. Robertson claimed she was not reprimanding him, but

      immediately contradicted herself by instructing Mr. Seifrit “TO BE AWARE THAT [HIS]

      BELIEFS ARE UNACCEPTABLE AT THE MIAMI DDA.”

20.   In or around Mid-April 2019, Mr. Seifrit was summoned for a third time to Robertson’s

      office where Crespi was already present. In a condescending and accusatory tone, Crespi

      said they wanted to “bring to [Mr. Seifrit’s] attention” that they did not like his “beliefs and

      values”. Once again, a flabbergasted Mr. Seifrit questioned why he was being reprimanded

      for his personal beliefs about Faith and Christian values. In doing so, Mr. Seifrit again

      brought their attention how it does not in any way impact his performance at work.

      However, both Crespi and Robertson responded with: “YOUR BELIEFS HAVE BEEN

      BROUGHT TO OUR ATTENTION, AND THEY ARE UNACCEPTABLE.

21.   At that time, Mr. Seifrit voiced his objection to how he was being treated by the female

      managers and employees at DDA. Specifically, he advised Crespi and Robertson that

      derogatory and hateful comments were being repeatedly and notoriously made about his

      Christian faith/ beliefs. Crespi and Robertson dismissed Mr. Seifrit’s concerns. Nothing was

      ever done to address the hateful, threatening, and upsetting behavior of the female managers

      and employees at DDA.

22.   Mr. Seifrit expressed to Crespi and Robertson that he believed it was wrong for them to

      reprimand him for his Christian beliefs/ faith; however, they claimed “this is not a

      reprimand”, but they wanted him “to be aware” that they “DID NOT APPROVE” of his




                                                   5
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 38



      Christian faith and beliefs. Mr. Seifrit left the meeting with Crespi and Robertson afraid,

      hurt, and disappointed.

23.   Following that meeting, Crespi and Robertson further discriminated and began to retaliate

      against Mr. Seifrit by intentionally adding obstacles and making it more difficult for Mr.

      Seifrit at DDA. By way of example, Crespi began openly avoiding Mr. Seifrit. In doing so,

      Crespi made it difficult, if not impossible, for Mr. Seifrit to schedule a meeting to discuss

      DDA business, ask questions, or even request her signature on documents when Crespi’s

      signature was necessary to finalize projects.

24.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

      example, they would silence him during DDA meetings with other managers and

      employees. Crespi and Robertson actively took steps to ostracize, isolate and publicly

      humiliate Mr. Seifrit.

25.   The daily discriminatory and unfair treatment by Crespi and Robertson was so pervasive it

      made it more challenging for Mr. Seifrit to complete his job. Instead of meeting with him at

      all, Crespi would dismiss Mr. Seifrit or say, “WELL, JUST TEXT ME.” Mr. Seifrit made

      multiple attempts to contact Crespi, but Crespi rarely responded. Meanwhile, Crespi and

      Robertson treated the female managers and employees at DDA with professionalism and

      responded as expected and appropriate in an office environment when Crespi and Robertson

      were present in the office, which was irregular at best.

26.   Unable to continue to tolerate the discriminatory, retaliatory, and demeaning behavior of

      Crespi and Robertson, Mr. Seifrit attempted to remedy the situation by confronting it

      directly, so he tried to meet with Crespi and Robertson. Mr. Seifrit went directly to Crespi’s




                                                   6
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 7 of 38



      office and asked to meet with Robertson, but Robertson was not in the office, so Mr. Seifrit

      met with Crespi instead.

27.   Mr. Seifrit explained to Crespi that he felt he was being treated differently from other

      managers and employees who were female as well as because of his Christian beliefs. He

      advised he felt he was being retaliated against as a result of his previous complaints. Crespi

      became agitated, avoided eye contact and fidgeted on her cellular telephone. She ultimately

      told Mr. Seifrit that he was mistaken, denying him the opportunity to resolve his concerns.

28.   After Crespi’s denial of DDA’s open and notorious discriminatory and retaliatory actions,

      Mr. Seifrit followed by inquiring whether Crespi and Robertson were satisfied with his

      performance at work. Crespi hesitated but admitted that they were happy with his work and

      then abruptly and dismissively asked him to leave her office.

29.   Subsequent to and as result of their meeting, Mr. Seifrit became increasingly concerned with

      Robertson and Crespi’s comments and conduct. Other employees even made cautionary

      comments to Mr. Seifrit.

30.   By way of example and not meant to be an exhaustive list, one employee told Mr. Seifrit

      “TO BE CAREFUL” because Robertson “HAS IT OUT FOR YOU.” Another employee

      stated: “YOU BETTER NOT LET ANYONE ELSE KNOW ABOUT YOUR RELIGIOUS

      BELIEFS HERE AT THE DDA. IF ALYCE [ROBERTSON] FINDS OUT, SHE’LL GET

      RID OF YOU.”

31.   Mr. Seifrit sought to meet with Robertson directly, so he went to Robertson’s office and

      otherwise attempted to reach her so they could meet. On or about May 10, 2019, following

      his numerous requests, Mr. Seifrit was finally able to get a meeting with Robertson to




                                                  7
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 8 of 38



      discuss pending DDA matters. During the approximately hour and a half long meeting,

      Robertson seemed absent and was outright dismissive.

32.   Mr. Seifrit’s meeting with Robertson was uncomfortable at best. Robertson gave Mr. Seifrit

      minimal comments on the DDA issues he sought to discuss. Further, Robertson did not

      provide adequate resources for Mr. Seifrit to accomplish his goals and Robertson’s callous

      demeanor made it evident to Mr. Seifrit that she was not engaged or interested in the

      discussion. Mr. Seifrit was frustrated, defeated, and feeling hopeless, so he resolved to end

      the meeting and instead try again the following week.

33.   On or about May 13, 2019, despite numerous attempts to schedule additional time with

      Robertson, Robertson actively made herself unavailable. Robertson even ignored and

      avoided Mr. Seifrit.

34.   On or about May 14, 2019, Robertson advised Mr. Seifrit she wanted to meet with him.

      Initially, Mr. Seifrit was elated to be able to follow-up on the DDA matters he had attempted

      to meet with Robertson about the day prior, but when he arrived and both Crespi and

      Robertson were present, he grew weary.

35.   Mr. Seifrit took a seat at the table with Crespi and Robertson and started to pull out

      paperwork that he had wanted to review with Robertson, but he was told to put the

      paperwork away. “WE ARE FIRING YOU”, Robertson abruptly stated.

36.   Shocked and confused, Mr. Seifrit requested a reason for the termination. Mr. Seifrit

      emphatically stated that he was being terminated for what they had referred to as his

      “MALE MANAGEMENT STYLE” and due to his religious beliefs, that were different

      from other’s at DDA.




                                                  8
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 9 of 38



37.   Mr. Seifrit felt defeated but told Robertson and Crespi that the termination was retaliatory

      and unlawful. Robertson threatened to humiliate Mr. Seifrit. She claimed she would expose

      him publicly. Confused, Mr. Seifrit asked what she was referring to and again pleaded

      “PLEASE EXPLAIN WHY YOU ARE FIRING ME.”

38.   Robertson instead threatened Mr. Seifrit: “I WILL MAKE YOUR FIRING PUBLIC, AND

      YOU DON’T WANT ME TO DO THAT. IT WILL BE PUBLIC INFORMATION.”

39.   Defendant DDA wrongfully and unlawfully terminated Mr. Seifrit, because of his gender and

      religious beliefs, and in retaliation for his objections to the unlawful and discriminatory

      treatment.

40.   Plaintiff further pleads, in the alternative that he was constructively discharged. During the

      course of the meeting with his supervisor, it was made clear to Mr. Seifrit that he was being

      wrongfully terminated and he felt he had no choice but to resign.

41.   As such Mr. Seifrit was constructively discharged on or around May 14, 2019. Defendant

      made conditions so onerous, abusive, and intolerable for Plaintiff that no individual in

      Plaintiff’s shoes would have been expected to continue working under such conditions and

      such that Plaintiff choice to resign was void of choice or free will.

42.   As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

      embarrassed and emotionally distressed.

43.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

      compensation which such employment entails, and Plaintiff also suffered future pecuniary

      losses, emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and




                                                   9
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 10 of 38



       other non-pecuniary losses. Plaintiff has further experienced severe emotional and physical

       distress.

 44.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

       knowledge of the law, Plaintiff demands Punitive Damages as against the Defendant.

 45.   Plaintiff claims a continuous practice of discrimination and claims a continuing violation and

       makes all claims herein under the continuing violations doctrine.

 46.   The above are just some examples, of some of the discrimination to which Defendant

       subjected Plaintiff.

 47.   Defendant has exhibited a pattern and practice of not only discrimination but also retaliation.

                                           COUNT ONE
       Cause of Action for Discrimination Under Title VII for Disparate Treatment Based on
                                        Plaintiff’s Religion
                                   (As to Defendant DDA Only)

 48.   Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

       through 47 above as though set forth fully herein.

 49.   At all times relevant, Plaintiff is and was a devoted Christian.

 50.   DDA management and staff are predominately non-Christian/ atheist.

 51.   At all times relevant, Plaintiff is and was a devoted Christian and identifies as male.

 52.   DDA management and staff are predominately non-Christian/ atheist.

 53.   On or about April 10, 2019, Robertson once again summoned Mr. Seifrit to her office. This

       time Robertson claimed that Mr. Seifrit’s belief that Earth changes and rising sea levels

       were God created had been brought to her attention. Robertson proceeded to berate Mr.

       Seifrit’s religious beliefs by angrily exclaiming: “IT IS NOT GOD! YOU CANNOT HAVE

       THOSE OPINIONS AT THE DDA!”




                                                   10
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 11 of 38



 54.   Robertson raised her voice and continued by announcing: “WE DO NOT ALLOW YOUR

       BELIEFS HERE AT THE DDA! IT IS NOT GOD! IT IS SCIENCE!” Shocked by her

       comments and tone, Mr. Seifrit complained to Robertson, stating that that he felt Robertson

       was wrong to reprimand him for his faith/ Christian beliefs, which were not in any way

       impact his performance at work. Robertson claimed she was not reprimanding him, but

       immediately contradicted herself by instructing Mr. Seifrit “TO BE AWARE THAT [HIS]

       BELIEFS ARE UNACCEPTABLE AT THE MIAMI DDA.”

 55.   In or around Mid-April 2019, Mr. Seifrit was summoned for a third time to Robertson’s

       office where Crespi was already present. In a condescending and accusatory tone, Crespi

       said they wanted to “bring to [Mr. Seifrit’s] attention” that they did not like his “beliefs and

       values”. Once again, a flabbergasted Mr. Seifrit questioned why he was being reprimanded

       for his personal beliefs about Faith and Christian values. In doing so, Mr. Seifrit again

       brought their attention to how it does not in any way impact his performance at work.

       However, both Crespi and Robertson responded with: “YOUR BELIEFS HAVE BEEN

       BROUGHT TO OUR ATTENTION, AND THEY ARE UNACCEPTABLE.

 56.   At that time, Mr. Seifrit voiced his objection to how he was being treated by the female

       managers and employees at DDA. Specifically, he advised Crespi and Robertson that

       derogatory and hateful comments were being repeatedly and notoriously made about his

       faith/ beliefs. Crespi and Robertson dismissed Mr. Seifrit’s concerns. Nothing was ever

       done to address the hateful, threatening, and upsetting behavior of the female managers and

       employees at DDA.

 57.   Mr. Seifrit expressed to Crespi and Robertson that he believed it was wrong for them to

       reprimand him for his beliefs/ faith; however, they claimed “this is not a reprimand”, but




                                                   11
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 12 of 38



       they wanted him “to be aware” that they “DID NOT APPROVE” of his faith and beliefs.

       Mr. Seifrit left the meeting with Crespi and Robertson afraid, hurt, and disappointed.

 58.   Following that meeting, Crespi and Robertson further discriminated and began to retaliate

       against Mr. Seifrit by intentionally adding obstacles and making it more difficult for Mr.

       Seifrit at DDA. By way of example, Crespi began openly avoiding Mr. Seifrit. In doing so,

       Crespi made it difficult, if not impossible, for Mr. Seifrit to schedule a meeting to discuss

       DDA business, ask questions, or even get signatures on documents when Crespi’s signature

       was necessary to finalize projects.

 59.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

       example, they would silence him during DDA meetings with other managers and

       employees. Crespi and Robertson actively took steps to ostracize, isolate and publicly

       humiliate Mr. Seifrit.

 60.   Additionally, Crespi and Robertson actively avoided and ignored Mr. Seifrit whenever

       possible.

 61.   Title VII states in relevant parts as follows: § 2000e-2. [Section 703]:

            “(a) Employer practices It shall be an unlawful employment practice for an employer –

            (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

            against any individual with respect to his compensation, terms, conditions, or privileges

            of employment, because of such individual’s race, color, religion, sex, or national

            origin.”

 62.   Defendant DDA engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e

       et seq., by discriminating and by treating differently against Plaintiff because of his religion.




                                                    12
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 13 of 38



 63.    As a direct and proximate result of Defendants’ intentional discriminatory conduct in

        violation of the Title VII, Plaintiff suffered and will continue to suffer damages including

        lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

        humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

        losses.

 64.    Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

        of Plaintiff’s rights under the Title VII, warranting the imposition of punitive damages in

        addition to compensatory damages.

 65.    Conduct of Defendants and/or its agents deprived Plaintiff of him statutory rights

        guaranteed under federal law.

 66.    Plaintiff has been damaged by the illegal conduct of Defendant.


                                              COUNT TWO
       Cause of Action for Discrimination Under Title VII for Disparate Treatment Based on
                                      Plaintiff’s Gender/Sex
                                   (As to Defendant DDA Only)

 67.    Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

        through 47 above as though set forth fully herein.

 68.    Mr. Seifrit identifies as a male.

 69.    Approximately seventy percent (70%) of DDA employees are females. Both DDA

        Executive Director Robertson and Deputy Executive Director Crespi are female. Plaintiff

        was the sole male Senior Manager. Of the six (6) total Senior Manager positions, five (5)

        were occupied by females.

 70.    Only four (4) days after starting his employment with DDA, on or about April 5, 2019,

        Robertson demanded Mr. Seifrit come to her office. Upon his arrival, Mr. Seifrit was



                                                    13
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 14 of 38



       chastised by Robertson. Per Robertson, Mr. Seifrit’s speech “SEEMED TOO MALE AND

       AGGRESSIVE” when he reported that DDA’s free transit pass system was not working.

       Robertson followed that degrading comment by advising Mr. Seifrit: “REMEMBER, WE

       ARE ALL MORE SENSITIVE HERE AT THE DDA”. When Mr. Seifrit expressed concern

       and confusion, especially considering Robertson was not even present when Mr. Seifrit

       made the statement originating this conversation, Robertson claimed: “WELL, I JUST

       WANT YOU TO REMEMBER THAT YOU ARE A VERY STRONG MALE PRESENCE

       AND WE DDA EMPLOYEES ARE SENSITIVE.” Robertson made clear that she was

       referring to the strong female presence at DDA.

 71.   Crespi and Robertson further discriminated and began to retaliate against Mr. Seifrit by

       intentionally adding obstacles and making it more difficult for Mr. Seifrit at DDA. By way

       of example, Crespi began openly avoiding Mr. Seifrit. In doing so, Crespi made it difficult,

       if not impossible, for Mr. Seifrit to schedule a meeting to discuss DDA business, answer

       questions, or even sign off on documents when Crespi’s signature was necessary to finalize

       projects.

 72.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

       example, they would silence him during DDA meetings with other managers and

       employees. Crespi and Robertson actively took steps to ostracize, isolate and publicly

       humiliate Mr. Seifrit.

 73.   The daily discriminatory and unfair treatment by Crespi and Robertson was so pervasive it

       made it more challenging for Mr. Seifrit to complete his job. Instead of meeting with him at

       all, Crespi would dismiss Mr. Seifrit or say, “WELL, JUST TEXT ME.” Mr. Seifrit madew

       multiple attempts to contact Crespi, but she rarely responded. Meanwhile, Crespi and




                                                  14
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 15 of 38



       Robertson treated the female managers and employees at DDA with professionalism and

       responded as expected and appropriate in an office environment when Crespi and Robertson

       were present in the office, which was irregular at best.

 74.   Title VII states in relevant parts as follows: § 2000e-2. [Section 703]:

            “(a) Employer practices It shall be an unlawful employment practice for an employer –

            (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

            against any individual with respect to his compensation, terms, conditions, or privileges

            of employment, because of such individual’s race, color, religion, sex, or national

            origin.”

 75.   Defendant DDA engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e

       et seq., by discriminating and by treating differently against Plaintiff because of his

       sex/gender.

 76.   As a direct and proximate result of Defendants’ intentional discriminatory conduct in

       violation of the Title VII, Plaintiff suffered and will continue to suffer damages including

       lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

       humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

       losses.

 77.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

       of Plaintiff’s rights under the Title VII, warranting the imposition of punitive damages in

       addition to compensatory damages.

 78.   Conduct of Defendants and/or its agents deprived Plaintiff of him statutory rights

       guaranteed under federal law.

 79.   Plaintiff has been damaged by the illegal conduct of Defendant.




                                                   15
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 16 of 38



                                          COUNT THREE
       Cause of Action for Discrimination Under Title VII for Hostile Work Environment Based
                                        on Plaintiff’s Religion
                                    (As to Defendant DDA Only)

 80.      Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

          through 47 above as though set forth fully herein.

 81.      At all times relevant, Plaintiff is and was a devoted Christian.

 82.      DDA management and staff are predominately non-Christian/ atheist.

 83.      On or about April 10, 2019, Robertson once again summoned Mr. Seifrit to her office. This

          time Robertson claimed that Mr. Seifrit’s belief that Earth changes and rising sea levels

          were God created had been brought to her attention. Robertson proceeded to berate Mr.

          Seifrit’s religious beliefs by angrily exclaiming: “IT IS NOT GOD! YOU CANNOT HAVE

          THOSE OPINIONS AT THE DDA!”

 84.      Robertson raised her voice and continued by announcing: “WE DO NOT ALLOW YOUR

          BELIEFS HERE AT THE DDA! IT IS NOT GOD! IT IS SCIENCE!” Shocked by her

          comments and tone, Mr. Seifrit complained to Robertson, stating that that he felt Robertson

          was wrong to reprimand him for his faith/ Christian beliefs, which were not in any way

          impact his performance at work. Robertson claimed she was not reprimanding him, but

          immediately contradicted herself by instructing Mr. Seifrit “TO BE AWARE THAT [HIS]

          BELIEFS ARE UNACCEPTABLE AT THE MIAMI DDA.”

 85.      In or around Mid-April 2019, Mr. Seifrit was summoned for a third time to Robertson’s

          office where Crespi was already present. In a condescending and accusatory tone, Crespi

          said they wanted to “bring to [Mr. Seifrit’s] attention” that they did not like his “beliefs and

          values”. Once again, a flabbergasted Mr. Seifrit questioned why he was being reprimanded

          for his personal beliefs about Faith and Christian values. In doing so, Mr. Seifrit again


                                                      16
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 17 of 38



       brought their attention to how it does not in any way impact his performance at work.

       However, both Crespi and Robertson responded with: “YOUR BELIEFS HAVE BEEN

       BROUGHT TO OUR ATTENTION, AND THEY ARE UNACCEPTABLE.

 86.   At that time, Mr. Seifrit voiced his objection to how he was being treated by the female

       managers and employees at DDA. Specifically, he advised Crespi and Robertson that

       derogatory and hateful comments were being repeatedly and notoriously made about his

       faith/ beliefs. Crespi and Robertson dismissed Mr. Seifrit’s concerns. Nothing was ever

       done to address the hateful, threatening, and upsetting behavior of the female managers and

       employees at DDA.

 87.   Mr. Seifrit expressed to Crespi and Robertson that he believed it was wrong for them to

       reprimand him for his beliefs/ faith; however, they claimed “this is not a reprimand”, but

       they wanted him “to be aware” that they “DID NOT APPROVE” of his faith and beliefs.

       Mr. Seifrit left the meeting with Crespi and Robertson afraid, hurt, and disappointed.

 88.   Following that meeting, Crespi and Robertson further discriminated and began to retaliate

       against Mr. Seifrit by intentionally adding obstacles and making it more difficult for Mr.

       Seifrit at DDA. By way of example, Crespi began openly avoiding Mr. Seifrit. In doing so,

       Crespi made it difficult, if not impossible, for Mr. Seifrit to schedule a meeting to discuss

       DDA business, ask questions, or even get a signature on documents when Crespi’s signature

       was necessary to finalize projects.

 89.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

       example, they would silence him during DDA meetings with other managers and

       employees. Crespi and Robertson actively took steps to ostracize, isolate and publicly

       humiliate Mr. Seifrit.




                                                   17
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 18 of 38



 90.   Additionally, Crespi and Robertson actively avoided and ignored Mr. Seifrit whenever

       possible.

 91.   Title VII states in relevant parts as follows: § 2000e-2. [Section 703]:

            “(a) Employer practices It shall be an unlawful employment practice for an employer –

            (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

            against any individual with respect to his compensation, terms, conditions, or privileges

            of employment, because of such individual’s race, color, religion, sex, or national

            origin.”

 92.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

       seq., by discriminating against and harassing Plaintiff because of his religion.

 93.   The harassing and comments and conduct directed at Plaintiff was sufficiently severe and

       pervasive so as to unreasonably interfere with Plaintiff’s physical and/or psychological

       health, work performance and to create and intimidating, hostile and offensive working

       environment.

 94.   As a direct and proximate result of Defendants’ intentional discriminatory conduct in

       violation of the Title VII, Plaintiff suffered and will continue to suffer damages including

       lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

       humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

       losses.

 95.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

       of Plaintiff’s rights under the Title VII, warranting the imposition of punitive damages in

       addition to compensatory damages.




                                                   18
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 19 of 38



 96.      Conduct of Defendants and/or its agents deprived Plaintiff of his statutory rights guaranteed

          under federal law.

 97.      Plaintiff has been damaged by the illegal conduct of Defendant.


                                           COUNT FOUR
       Cause of Action for Discrimination Under Title VII for Hostile Work Environment Based
                                      on Plaintiff’s Gender/Sex
                                    (As to Defendant DDA Only)

 98.      Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

          through 47 above as though set forth fully herein.

 99.      Mr. Seifrit identifies as a male.

 100.     Approximately seventy percent (70%) of DDA employees are females. Both DDA

          Executive Director Robertson and Deputy Executive Director Crespi are female. Plaintiff

          was the sole male Senior Manager. Of the six (6) total Senior Manager positions, five (5)

          were occupied by females.

 101.     Only four (4) days after starting his employment with DDA, on or about April 5, 2019,

          Robertson demanded Mr. Seifrit come to her office. Upon his arrival, Mr. Seifrit was

          chastised by Robertson. Per Robertson, Mr. Seifrit’s speech “SEEMED TOO MALE AND

          AGGRESSIVE” when he reported that DDA’s free transit pass system was not working.

          Robertson followed that degrading comment by advising Mr. Seifrit: “REMEMBER, WE

          ARE ALL MORE SENSITIVE HERE AT THE DDA”. When Mr. Seifrit expressed concern

          and confusion, especially considering Robertson was not even present when Mr. Seifrit

          made the statement originating this conversation, Robertson claimed: “WELL, I JUST

          WANT YOU TO REMEMBER THAT YOU ARE A VERY STRONG MALE PRESENCE




                                                     19
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 20 of 38



        AND WE DDA EMPLOYEES ARE SENSITIVE.” Robertson made clear that she was

        referring to the strong female presence at DDA.

 102.   Crespi and Robertson further discriminated and began to retaliate against Mr. Seifrit by

        intentionally adding obstacles and making it more difficult for Mr. Seifrit at DDA. By way

        of example, Crespi began openly avoiding Mr. Seifrit. In doing so, Crespi made it difficult,

        if not impossible, for Mr. Seifrit to schedule a meeting to discuss DDA business, ask

        questions, or even get a signature on documents when Crespi’s signature was necessary to

        finalize projects.

 103.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

        example, they would silence him during DDA meetings with other managers and

        employees. Crespi and Robertson actively took steps to ostracize, isolate and publicly

        humiliate Mr. Seifrit.

 104.   The daily discriminatory and unfair treatment by Crespi and Robertson was so pervasive it

        made it more challenging for Mr. Seifrit to complete his job. Instead of meeting with him at

        all, Crespi would dismiss Mr. Seifrit or say, “WELL, JUST TEXT ME.” Mr. Seifrit made

        multiple attempts to contact Crespi, but she rarely responded. Meanwhile, Crespi and

        Robertson treated the female managers and employees at DDA with professionalism and

        responded as expected and appropriate in an office environment when Crespi and Robertson

        were present in the office, which was irregular at best.

 105.   Title VII states in relevant parts as follows: § 2000e-2. [Section 703]:

           “(a) Employer practices It shall be an unlawful employment practice for an employer – (1)

           to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against




                                                    20
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 21 of 38



          any individual with respect to his compensation, terms, conditions, or privileges of

          employment, because of such individual’s race, color, religion, sex, or national origin.”

 106.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

        seq., by discriminating against and harassing Plaintiff because of his sex/gender.

 107.   The harassing and comments and conduct directed at Plaintiff was sufficiently severe and

        pervasive so as to unreasonably interfere with Plaintiff’s physical and/or psychological

        health, work performance and to create and intimidating, hostile and offensive working

        environment.

 108.   As a direct and proximate result of Defendants’ intentional discriminatory conduct in

        violation of the Title VII, Plaintiff suffered and will continue to suffer damages including

        lost wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

        humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

        losses.

 109.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

        of Plaintiff’s rights under the Title VII, warranting the imposition of punitive damages in

        addition to compensatory damages.

 110.   Conduct of Defendants and/or its agents deprived Plaintiff of his statutory rights guaranteed

        under federal law.

 111.   Plaintiff has been damaged by the illegal conduct of Defendant.


                                             COUNT FIVE
                             Cause of Action for Retaliation Under Title VII
                                      (As to Defendant DDA Only)

 112.   Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

        through 47 above as though set forth fully herein.


                                                    21
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 22 of 38



 113.   Plaintiff complained of the discriminatory treatment he faced at DDA based on his gender/

        sex and religious beliefs.

 114.   On or about May 14, 2019, Robertson advised Mr. Seifrit she wanted to meet with him.

        Initially, Mr. Seifrit was elated to be able to follow-up on the DDA matters he’d attempted

        to meet with Robertson about the day prior, but when he arrived and both Crespi and

        Robertson were present, he grew weary.

 115.   Mr. Seifrit took a seat at the table with Crespi and Robertson and started to pull out

        paperwork that he had wanted to review with Robertson, but he was told to put the

        paperwork away. “WE ARE FIRING YOU”, Robertson abruptly stated.

 116.   Shocked and confused, Mr. Seifrit requested a reason for the termination. Mr. Seifrit

        emphatically stated that he was being terminated for what they had referred to as his

        “MALE MANAGEMENT STYLE” and due to his religious beliefs, that were different

        from other’s at DDA.

 117.   Mr. Seifrit felt defeated but told Robertson and Crespi that the termination was retaliatory

        and unlawful. Robertson threatened to humiliate Mr. Seifrit. She claimed she would expose

        him publicly. Confused, Mr. Seifrit asked what she was referring to and again pleaded

        “PLEASE EXPLAIN WHY YOU ARE FIRING ME.”

 118.   Robertson instead threatened Mr. Seifrit: “I WILL MAKE YOUR FIRING PUBLIC, AND

        YOU DON’T WANT ME TO DO THAT. IT WILL BE PUBLIC INFORMATION.”

 119.   Defendant DDA wrongfully and unlawfully terminated Mr. Seifrit, because of his gender and

        religious beliefs, and in retaliation for his objections to the unlawful and discriminatory

        treatment.




                                                    22
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 23 of 38



 120.   Plaintiff further pleads, in the alternative that he was constructively discharged. During the

        course of the meeting with his supervisor, it was made clear to Mr. Seifrit that he was being

        wrongfully terminated and he felt he had no choice but to resign.

 121.   As such Mr. Seifrit was constructively discharged on or around May 14, 2019. Defendant

        made conditions so onerous, abusive, and intolerable for Plaintiff that no individual in

        Plaintiff’s shoes would have been expected to continue working under such conditions and

        such that Plaintiff choice to resign was void of choice or free will.

 122.   At all times relevant, Plaintiff acted in good faith and with the objective and subjective

        belief that violations by Defendants’ employees of Title VII had occurred.

 123.   At all times relevant, the unlawful discrimination by Defendants’ employees against

        Plaintiff in the terms and conditions of his employment because his opposed a practice made

        unlawful by Title VII which would not have occurred but for that opposition.

 124.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. $2000e-3(a) provides that

        it shall be unlawful employment practice for an employer:

           “(1) to … discriminate against any of his employees … because [s]he has opposed any
           practice made an unlawful employment practice by this subchapter, or because [s]he has
           made a charge, testified, assisted or participated in any manner in an investigation,
           proceeding, or hearing under this subchapter.”

 125.   Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. $2000e et

        seq. by retaliating against Plaintiff with respect to the terms, conditions or privileges of

        employment because of his opposition to the unlawful employment practices of Defendants.

 126.   At all times relevant, Defendant’s employees acted intentionally and with reckless disregard

        of Plaintiff’s rights protected by Title VII.




                                                        23
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 24 of 38



 127.   At all material times, the employer exhibiting discriminatory conduct against Plaintiff

        possessed the authority to affect the terms, conditions and privileges of Plaintiff’s

        employment with the Defendant.

 128.   As a direct and proximate result of Defendants’ intentional retaliatory conduct in violation

        of the Title VII, Plaintiff suffered and will continue to suffer damages including lost wages

        and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

        humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

        losses.

 129.   Defendant’s actions were knowing, intentional, willful, malicious, and in reckless disregard

        of Plaintiff’s rights under the Title VII, warranting the imposition of punitive damages in

        addition to compensatory damages.

 130.   Conduct of Defendants and/or its agents deprived Plaintiff of his statutory rights guaranteed

        under federal law.

 131.   Plaintiff has been damaged by the illegal conduct of Defendants.

 132.   At all times material, Defendants allowed the harassing and discriminatory practices to

        continue in the work environment.

 133.   Defendants failed to take prompt remedial action to correct the harassment.


                                           COUNT SIX
        Cause of Action for Discrimination Under FCRA for Disparate Treatment Based on
                                        Plaintiff’s Religion

 134.   Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

        through 47 above as though set forth fully herein.

 135.   At all times relevant, Plaintiff is and was a devoted Christian.

 136.   DDA management and staff are predominately non-Christian/ atheist.


                                                    24
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 25 of 38



 137.   On or about April 10, 2019, Robertson once again summoned Mr. Seifrit to her office. This

        time Robertson claimed that Mr. Seifrit’s belief that Earth changes and rising sea levels

        were God created had been brought to her attention. Robertson proceeded to berate Mr.

        Seifrit’s religious beliefs by angrily exclaiming: “IT IS NOT GOD! YOU CANNOT HAVE

        THOSE OPINIONS AT THE DDA!”

 138.   Robertson raised her voice and continued by announcing: “WE DO NOT ALLOW YOUR

        BELIEFS HERE AT THE DDA! IT IS NOT GOD! IT IS SCIENCE!” Shocked by her

        comments and tone, Mr. Seifrit complained to Robertson, stating that that he felt Robertson

        was wrong to reprimand him for his faith/ Christian beliefs, which were not in any way

        impact his performance at work. Robertson claimed she was not reprimanding him, but

        immediately contradicted herself by instructing Mr. Seifrit “TO BE AWARE THAT [HIS]

        BELIEFS ARE UNACCEPTABLE AT THE MIAMI DDA.”

 139.   In or around Mid-April 2019, Mr. Seifrit was summoned for a third time to Robertson’s

        office where Crespi was already present. In a condescending and accusatory tone, Crespi

        said they wanted to “bring to [Mr. Seifrit’s] attention” that they did not like his “beliefs and

        values”. Once again, a flabbergasted Mr. Seifrit questioned why he was being reprimanded

        for his personal beliefs about Faith and Christian values. In doing so, Mr. Seifrit again

        brought their attention to how it does not in any way impact his performance at work.

        However, both Crespi and Robertson responded with: “YOUR BELIEFS HAVE BEEN

        BROUGHT TO OUR ATTENTION, AND THEY ARE UNACCEPTABLE.

 140.   At that time, Mr. Seifrit voiced his objection to how he was being treated by the female

        managers and employees at DDA. Specifically, he advised Crespi and Robertson that

        derogatory and hateful comments were being repeatedly and notoriously made about his




                                                    25
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 26 of 38



        faith/ beliefs. Crespi and Robertson dismissed Mr. Seifrit’s concerns. Nothing was ever

        done to address the hateful, threatening, and upsetting behavior of the female managers and

        employees at DDA.

 141.   Mr. Seifrit expressed to Crespi and Robertson that he believed it was wrong for them to

        reprimand him for his beliefs/ faith; however, they claimed “this is not a reprimand”, but

        they wanted him “to be aware” that they “DID NOT APPROVE” of his faith and beliefs.

        Mr. Seifrit left the meeting with Crespi and Robertson afraid, hurt, and disappointed.

 142.   Following that meeting, Crespi and Robertson further discriminated and began to retaliate

        against Mr. Seifrit by intentionally adding obstacles and making it more difficult for Mr.

        Seifrit at DDA. By way of example, Crespi began openly avoiding Mr. Seifrit. In doing so,

        Crespi made it difficult, if not impossible, for Mr. Seifrit to schedule a meeting to discuss

        DDA business, ask questions, or even get a signature on documents when Crespi’s signature

        was necessary to finalize projects.

 143.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

        example, they would silence him during DDA meetings with other managers and

        employees. Crespi and Robertson actively took steps to ostracize, isolate and publicly

        humiliate Mr. Seifrit.

 144.   Additionally, Crespi and Robertson actively avoided and ignored Mr. Seifrit whenever

        possible.

 145.   The FCRA prohibits Defendant Company from discriminating against Plaintiff because of

        his religion, with regard to discharge, employee compensation, and other terms, conditions,

        and privileges of employment.




                                                    26
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 27 of 38



 146.   Defendants violated the FCRA by discriminating against Plaintiff based his religion, of

        which the Defendants were fully aware of.

 147.   As a direct and proximate result of Defendants’ intentional discriminatory conduct in

        violation of the FCRA, Plaintiff suffered and will continue to suffer damages including lost

        wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

        humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

        losses.

 148.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

        of Plaintiff’s rights under the FCRA, warranting the imposition of punitive damages in

        addition to compensatory damages.

 149.   Conduct of Defendants and/or their agents deprived Plaintiff of his statutory rights

        guaranteed under state law.

 150.   Plaintiff has been damaged by the illegal conduct of Defendants.


                                          COUNT SEVEN
      Cause of Action for Discrimination Under FCRA for Disparate Treatment Based on
                                       Plaintiff’s Gender/Sex
 151. Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

        through 47 above as though set forth fully herein.

 152.   Mr. Seifrit identifies as a male.

 153.   Approximately seventy percent (70%) of DDA employees are females. Both DDA

        Executive Director Robertson and Deputy Executive Director Crespi are female. Plaintiff

        was the sole male Senior Manager. Of the six (6) total Senior Manager positions, five (5)

        were occupied by females.




                                                    27
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 28 of 38



 154.   Only four (4) days after starting his employment with DDA, on or about April 5, 2019,

        Robertson demanded Mr. Seifrit come to her office. Upon his arrival, Mr. Seifrit was

        chastised by Robertson. Per Robertson, Mr. Seifrit’s speech “SEEMED TOO MALE AND

        AGGRESSIVE” when he reported that DDA’s free transit pass system was not working.

        Robertson followed that degrading comment by advising Mr. Seifrit: “REMEMBER, WE

        ARE ALL MORE SENSITIVE HERE AT THE DDA”. When Mr. Seifrit expressed concern

        and confusion, especially considering Robertson was not even present when Mr. Seifrit

        made the statement originating this conversation, Robertson claimed: “WELL, I JUST

        WANT YOU TO REMEMBER THAT YOU ARE A VERY STRONG MALE PRESENCE

        AND WE DDA EMPLOYEES ARE SENSITIVE.” Robertson made clear that she was

        referring to the strong female presence at DDA.

 155.   Crespi and Robertson further discriminated and began to retaliate against Mr. Seifrit by

        intentionally adding obstacles and making it more difficult for Mr. Seifrit at DDA. By way

        of example, Crespi began openly avoiding Mr. Seifrit. In doing so, Crespi made it difficult,

        if not impossible, for Mr. Seifrit to schedule a meeting to discuss DDA business, ask

        questions, or even get a signature on documents when Crespi’s signature was necessary to

        finalize projects.

 156.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

        example, they would silence him during DDA meetings with other managers and

        employees. Crespi and Robertson actively took steps to ostracize, isolate and publicly

        humiliate Mr. Seifrit.

 157.   The daily discriminatory and unfair treatment by Crespi and Robertson was so pervasive it

        made it more challenging for Mr. Seifrit to complete his job. Instead of meeting with him at




                                                   28
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 29 of 38



        all, Crespi would dismiss Mr. Seifrit or say, “WELL, JUST TEXT ME.” Mr. Seifrit made

        multiple attempts to contact Crespi, but Crespi rarely responded. Meanwhile, Crespi and

        Robertson treated the female managers and employees at DDA with professionalism and

        responded as expected and appropriate in an office environment when Crespi and Robertson

        were present in the office, which was irregular at best.

 158.   The FCRA prohibits Defendant Company from discriminating against Plaintiff because of

        his sex/gender, with regard to discharge, employee compensation, and other terms,

        conditions, and privileges of employment.

 159.   Defendants violated the FCRA by discriminating against Plaintiff based his gender/sex, of

        which the Defendants were fully aware of.

 160.   As a direct and proximate result of Defendants’ intentional discriminatory conduct in

        violation of the FCRA, Plaintiff suffered and will continue to suffer damages including lost

        wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

        humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

        losses.

 161.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

        of Plaintiff’s rights under the FCRA, warranting the imposition of punitive damages in

        addition to compensatory damages.

 162.   Conduct of Defendants and/or their agents deprived Plaintiff of his statutory rights

        guaranteed under state law.

 163.   Plaintiff has been damaged by the illegal conduct of Defendants.




                                                    29
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 30 of 38



                                        COUNT EIGHT
    Cause of Action for Discrimination Under FCRA for Hostile Work Environment Based on
                                       Plaintiff’s Religion

 164.   Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

        through 47 above as though set forth fully herein.

 165.   At all times relevant, Plaintiff is and was a devoted Christian.

 166.   DDA management and staff are predominately non-Christian/ atheist.

 167.   On or about April 10, 2019, Robertson once again summoned Mr. Seifrit to her office. This

        time Robertson claimed that Mr. Seifrit’s belief that Earth changes and rising sea levels

        were God created had been brought to her attention. Robertson proceeded to berate Mr.

        Seifrit’s religious beliefs by angrily exclaiming: “IT IS NOT GOD! YOU CANNOT HAVE

        THOSE OPINIONS AT THE DDA!”

 168.   Robertson raised her voice and continued by announcing: “WE DO NOT ALLOW YOUR

        BELIEFS HERE AT THE DDA! IT IS NOT GOD! IT IS SCIENCE!” Shocked by her

        comments and tone, Mr. Seifrit complained to Robertson, stating that that he felt Robertson

        was wrong to reprimand him for his faith/ Christian beliefs, which were not in any way

        impact his performance at work. Robertson claimed she was not reprimanding him, but

        immediately contradicted herself by instructing Mr. Seifrit “TO BE AWARE THAT [HIS]

        BELIEFS ARE UNACCEPTABLE AT THE MIAMI DDA.”

 169.   In or around Mid-April, 2019, Mr. Seifrit was summoned for a third time to Robertson’s

        office where Crespi was already present. In a condescending and accusatory tone, Crespi

        said they wanted to “bring to [Mr. Seifrit’s] attention” that they did not like his “beliefs and

        values”. Once again, a flabbergasted Mr. Seifrit questioned why he was being reprimanded

        for his personal beliefs about Faith and Christian values. In doing so, Mr. Seifrit again



                                                    30
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 31 of 38



        brought their attention to how it does not in any way impact his performance at work.

        However, both Crespi and Robertson responded with: “YOUR BELIEFS HAVE BEEN

        BROUGHT TO OUR ATTENTION, AND THEY ARE UNACCEPTABLE.

 170.   At that time, Mr. Seifrit voiced his objection to how he was being treated by the female

        managers and employees at DDA. Specifically, he advised Crespi and Robertson that

        derogatory and hateful comments were being repeatedly and notoriously made about his

        faith/ beliefs. Crespi and Robertson dismissed Mr. Seifrit’s concerns. Nothing was ever

        done to address the hateful, threatening, and upsetting behavior of the female managers and

        employees at DDA.

 171.   Mr. Seifrit expressed to Crespi and Robertson that he believed it was wrong for them to

        reprimand him for his beliefs/ faith; however, they claimed “this is not a reprimand”, but

        they wanted him “to be aware” that they “DID NOT APPROVE” of his faith and beliefs.

        Mr. Seifrit left the meeting with Crespi and Robertson afraid, hurt, and disappointed.

 172.   Following that meeting, Crespi and Robertson further discriminated and began to retaliate

        against Mr. Seifrit by intentionally adding obstacles and making it more difficult for Mr.

        Seifrit at DDA. By way of example, Crespi began openly avoiding Mr. Seifrit. In doing so,

        Crespi made it difficult, if not impossible, for Mr. Seifrit to schedule a meeting to discuss

        DDA business, ask questions, or even get a signature on documents when Crespi’s signature

        was necessary to finalize projects.

 173.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

        example, they would silence him during DDA meetings with other managers and

        employees. Crespit and Robertson actively took steps to ostracize, isolate and publicly

        humiliate Mr. Seifrit.




                                                    31
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 32 of 38



 174.   Additionally, Crespi and Robertson actively avoided and ignored Mr. Seifrit whenever

        possible.

 175.   The FCRA prohibits Defendant Company from discriminating against Plaintiff because of

        his religion, with regard to discharge, employee compensation, and other terms, conditions,

        and privileges of employment.

 176.   Defendants violated the FCRA by subjecting Plaintiff to an unlawful conduct and comments

        based his religion, of which the Defendants were fully aware of.

 177.   The harassing and discriminatory comments and conduct directed at Plaintiff were

        sufficiently severe and pervasive so as to unreasonably interfere with Plaintiff’s physical

        and/or psychological health, work performance and to create and intimidating, hostile and

        offensive working environment.

 178.   As a direct and proximate result of Defendants’ intentional discriminatory conduct in

        violation of the FCRA, Plaintiff suffered and will continue to suffer damages including lost

        wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

        humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

        losses.

 179.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

        of Plaintiff’s rights under the FCRA, warranting the imposition of punitive damages in

        addition to compensatory damages.

 180.   Conduct of Defendants and/or their agents deprived Plaintiff of his statutory rights

        guaranteed under state law.

 181.   Plaintiff has been damaged by the illegal conduct of Defendants.




                                                   32
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 33 of 38



                                         COUNT NINE
    Cause of Action for Discrimination Under FCRA for Hostile Work Environment Based on
                                     Plaintiff’s Gender/Sex

 182.   Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

        through 47 above as though set forth fully herein.

 183.   Mr. Seifrit identifies as a male.

 184.   Approximately seventy percent (70%) of DDA employees are females. Both DDA

        Executive Director Robertson and Deputy Executive Director Crespi are female. Plaintiff

        was the sole male Senior Manager. Of the six (6) total Senior Manager positions, five (5)

        were occupied by females.

 185.   Only four (4) days after starting his employment with DDA, on or about April 5, 2019,

        Robertson demanded Mr. Seifrit come to her office. Upon his arrival, Mr. Seifrit was

        chastised by Robertson. Per Robertson, Mr. Seifrit’s speech “SEEMED TOO MALE AND

        AGGRESSIVE” when he reported that DDA’s free transit pass system was not working.

        Robertson followed that degrading comment by advising Mr. Seifrit: “REMEMBER, WE

        ARE ALL MORE SENSITIVE HERE AT THE DDA”. When Mr. Seifrit expressed concern

        and confusion, especially considering Robertson was not even present when Mr. Seifrit

        made the statement originating this conversation, Robertson claimed: “WELL, I JUST

        WANT YOU TO REMEMBER THAT YOU ARE A VERY STRONG MALE PRESENCE

        AND WE DDA EMPLOYEES ARE SENSITIVE.” Robertson made clear that she was

        referring to the strong female presence at DDA.

 186.   Crespi and Robertson further discriminated and began to retaliate against Mr. Seifrit by

        intentionally adding obstacles and making it more difficult for Mr. Seifrit at DDA. By way

        of example, Crespi began openly avoiding Mr. Seifrit. In doing so, Crespi made it difficult,



                                                   33
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 34 of 38



        if not impossible, for Mr. Seifrit to schedule a meeting to discuss DDA business, ask

        questions, or even get a signature on documents when Crespi’s signature was necessary to

        finalize projects.

 187.   Crespi and Robertson’s hostility also led to embarrassing situations for Mr. Seifrit. For

        example, they would silence him during DDA meetings with other managers and

        employees. Crespi and Robertson actively took steps to ostracize, isolate and publicly

        humiliate Mr. Seifrit.

 188.   The daily discriminatory and unfair treatment by Crespi and Robertson was so pervasive it

        made it more challenging for Mr. Seifrit to complete his job. Instead of meeting with him at

        all, Crespi would dismiss Mr. Seifrit or say, “WELL, JUST TEXT ME.” Mr. Seifrit made

        multiple attempts to contact Crespi, but Crespi rarely responded. Meanwhile, Crespi and

        Robertson treated the female managers and employees at DDA with professionalism and

        responded as expected and appropriate in an office environment when Crespi and Robertson

        were present in the office, which was irregular at best.

 189.   The FCRA prohibits Defendant Company from discriminating against Plaintiff because of

        his sex/gender, with regard to discharge, employee compensation, and other terms,

        conditions, and privileges of employment.

 190.   Defendants violated the FCRA by subjecting Plaintiff to unlawful conduct and comments

        based his gender/sex, of which the Defendants were fully aware of.

 191.   The harassing and discriminatory comments and conduct directed at Plaintiff were

        sufficiently severe and pervasive so as to unreasonably interfere with Plaintiff’s physical

        and/or psychological health, work performance and to create and intimidating, hostile and

        offensive working environment.




                                                    34
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 35 of 38



 192.   As a direct and proximate result of Defendants’ intentional discriminatory conduct in

        violation of the FCRA, Plaintiff suffered and will continue to suffer damages including lost

        wages and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

        humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

        losses.

 193.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

        of Plaintiff’s rights under the FCRA, warranting the imposition of punitive damages in

        addition to compensatory damages.

 194.   Conduct of Defendants and/or their agents deprived Plaintiff of his statutory rights

        guaranteed under state law.

 195.   Plaintiff has been damaged by the illegal conduct of Defendants.


                                           COUNT TEN
                            Cause of Action for Retaliation Under FCRA

 196.   Plaintiff incorporates by reference herein and re-alleges the allegations in Paragraph 1

        through 47 above as though set forth fully herein.

 197.   Plaintiff complained of the discriminatory treatment he faced at DDA based on his gender/

        sex and religious beliefs.

 198.   On or about May 14, 2019, Robertson advised Mr. Seifrit she wanted to meet with him.

        Initially, Mr. Seifrit was elated to be able to follow-up on the DDA matters he’d attempted

        to meet with Robertson about the day prior, but when he arrived and both Crespi and

        Robertson were present, he grew weary.




                                                   35
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 36 of 38



 199.   Mr. Seifrit took a seat at the table with Crespi and Robertson and started to pull out

        paperwork that he had wanted to review with Robertson, but he was told to put the

        paperwork away. “WE ARE FIRING YOU”, Robertson abruptly stated.

 200.   Shocked and confused, Mr. Seifrit requested a reason for the termination. Mr. Seifrit

        emphatically stated that he was being terminated for what they had referred to as his

        “MALE MANAGEMENT STYLE” and due to his religious beliefs, that were different

        from other’s at DDA.

 201.   Mr. Seifrit felt defeated but told Robertson and Crespi that the termination was retaliatory

        and unlawful. Robertson threatened to humiliate Mr. Seifrit. She claimed she would expose

        him publicly. Confused, Mr. Seifrit asked what she was referring to and again pleaded

        “PLEASE EXPLAIN WHY YOU ARE FIRING ME.”

 202.   Robertson instead threatened Mr. Seifrit: “I WILL MAKE YOUR FIRING PUBLIC, AND

        YOU DON’T WANT ME TO DO THAT. IT WILL BE PUBLIC INFORMATION.”

 203.   Defendant DDA wrongfully and unlawfully terminated Mr. Seifrit, because of his gender and

        religious beliefs, and in retaliation for his objections to the unlawful and discriminatory

        treatment.

 204.   Plaintiff further pleads, in the alternative that he was constructively discharged. During the

        course of the meeting with his supervisor, it was made clear to Mr. Seifrit that he was being

        wrongfully terminated and he felt he had no choice but to resign.

 205.   As such Mr. Seifrit was constructively discharged on or around May 14, 2019. Defendant

        made conditions so onerous, abusive, and intolerable for Plaintiff that no individual in

        Plaintiff’s shoes would have been expected to continue working under such conditions and

        such that Plaintiff choice to resign was void of choice or free will.




                                                     36
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 37 of 38



 206.   At all times relevant, Plaintiff acted in good faith and with the objective and subjective

        belief that violations by Defendants’ employees of FCRA had occurred.

 207.   At all times material, Defendants allowed the harassing and discriminatory practices to

        continue in the work environment.

 208.   Defendants failed to take prompt remedial action to correct the harassment.

 209.   At all times relevant, the unlawful discrimination by Defendants’ employees against

        Plaintiff in the terms and conditions of his employment because he opposed a practice made

        unlawful by FCRA which would not have occurred but for that opposition.

 210.   Defendants engaged in unlawful employment practice prohibited by the FCRA by

        retaliating against Plaintiff with respect to the terms, conditions or privileges of employment

        because of his opposition to the unlawful employment practices of Defendants.

 211.   At all times relevant, Defendants’ employees acted intentionally and with reckless disregard

        of Plaintiff’s rights protected by FCRA.

 212.   At all material times, the employer exhibiting discriminatory conduct against Plaintiff

        possessed the authority to affect the terms, conditions and privileges of Plaintiff’s

        employment with Defendants.

 213.   As a direct and proximate result of Defendants’ intentional retaliatory conduct in violation

        of the FCRA, Plaintiff suffered and will continue to suffer damages including lost wages

        and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

        humiliation, embarrassment, loss of reputation, and other pecuniary and non-pecuniary

        losses.




                                                    37
Case 1:20-cv-20289-XXXX Document 1 Entered on FLSD Docket 01/22/2020 Page 38 of 38



 214.   Defendants’ actions were knowing, intentional, willful, malicious, and in reckless disregard

        of Plaintiff’s rights under the FCRA, warranting the imposition of punitive damages in

        addition to compensatory damages.

 215.   Conduct of Defendants and/or its agents deprived Plaintiff of his statutory rights guaranteed

        under federal law.

 216.   Plaintiff has been damaged by the illegal conduct of Defendants.


                                                JURY DEMAND

   Plaintiff requests a jury trial on all issues to be tried.


                                           PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

   determined at the time of trial plus interest, including, but not limited to, all emotional distress,

   back pay and front pay, liquidated damages, statutory damages, attorneys’ fees, costs, and

   disbursements of action; and for such other relief as the Court deems just and proper.


   Dated: January 22, 2020
          Miami, Florida
                                                      DEREK SMITH LAW GROUP, PLLC
                                                      Attorneys for Plaintiff



                                                      /s/ Sarah Waters________
                                                      Sarah Waters, Esquire
                                                      Bar No. 118496
                                                      701 Brickell Avenue, Suite 1310
                                                      Miami, Florida 33131
                                                      Tel. (305) 946-1884
                                                      swaters@dereksmithlaw.com




                                                         38
